

115 S887 IS: DHS Multiyear Acquisition Strategy Act of 2017
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 887IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Mr. Daines (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to require a multiyear acquisition strategy for the
			 Department of Homeland Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the DHS Multiyear Acquisition Strategy Act of 2017. 2.Multiyear Acquisition Strategy (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following:
				
					836.Multiyear acquisition strategy
 (a)DefinitionsIn this section: (1)AcquisitionThe term acquisition has the meaning given the term in section 131 of title 41, United States Code.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress has the meaning given the term in section 226(a). (3)Best practicesThe term best practices, with respect to acquisition, means—
 (A)a knowledge-based approach to capability development that includes identifying and validating needs;
 (B)assessing alternatives to select the most appropriate solution; (C)clearly establishing well-defined requirements;
 (D)developing realistic cost assessments and schedules; (E)securing stable funding that matches resources to requirements;
 (F)demonstrating technology, design, and manufacturing maturity; (G)using milestones and exit criteria or specific accomplishments that demonstrate progress;
 (H)adopting and executing standardized processes with known success across programs; (I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and
 (J)integrating the capabilities described in subparagraphs (A) through (I) into the mission and business operations of the Department.
 (4)Component Acquisition ExecutiveThe term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.
 (5)Major acquisition programThe term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of not less than $300,000,000 (based on fiscal year 2017 constant dollars) over the life cycle cost of the program.
							(b)Multiyear acquisition strategy required
 (1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress and the Comptroller General of the United States a multiyear acquisition strategy to—
 (A)guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks; and
 (B)help industry better understand, plan, and align resources to meet the future acquisition needs of the Department.
 (2)UpdatesThe strategy required under paragraph (1) shall be updated and included in each Future Years Homeland Security Program required under section 874.
 (3)FormThe Secretary shall— (A)submit the strategy required under paragraph (1) in unclassified form, but may include a classified annex for any sensitive or classified information if necessary; and
 (B)publish the strategy required under paragraph (1) in an unclassified format that is publicly available.
 (c)ConsultationIn developing the strategy required under subsection (b), the Secretary shall, as the Secretary determines appropriate, consult with headquarters, components, employees in the field, and individuals from industry and the academic community.
 (d)Contents of strategyThe strategy required under subsection (b) shall include the following: (1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management in coordination with all of the Component Acquisition Executives of major acquisition programs that Department and component acquisition investments seek to address, including the expected security and economic benefit of the program or system that is the subject of acquisition and an analysis of how the security and economic benefit derived from the program or system will be measured.
 (2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to help the Department—
 (A)plan, budget, schedule, and acquire upgrades of the systems and equipment of the Department; and (B)plan for the acquisition and management of future systems and equipment.
 (3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and known available resources, including, to the maximum extent practicable, ways of leveraging best practices to identify and eliminate overpayment for items to—
 (A)prevent wasteful purchasing; (B)achieve the greatest level of efficiency and cost savings by rationalizing purchases;
 (C)align pricing for similar items; and (D)utilize purchase timing and economies of scale.
 (4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required to—
 (A)support the acquisition of technologies to meet the needs of the strategy; (B)leverage to the greatest extent possible emerging technological trends and research and development trends within the public and private sectors; and
 (C)identify ways to ensure that appropriate technology is acquired and integrated into the operating doctrine of the Department to improve mission performance.
 (5)Focus on flexible solutionsAn assessment of ways the Department can improve the ability of the Department to test and acquire innovative solutions to allow needed incentives and protections for appropriate risk-taking in order to meet the acquisition needs of the Department with resiliency, agility, and responsiveness to assure homeland security and facilitate trade.
 (6)Focus on incentives to save taxpayer dollarsAn assessment of ways the Department can develop incentives for program managers and senior acquisition officials of the Department to—
 (A)prevent cost overruns; (B)avoid schedule delays; and
 (C)achieve cost savings in major acquisition programs. (7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns in—
 (A)requirements development; (B)procurement announcements;
 (C)requests for proposals; (D)evaluations of proposals;
 (E)protests of decisions and awards; and (F)the use of best practices.
 (8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, accredited certification and standards development organizations, and national laboratories to ensure that the Department understands the market for technologies, products, and innovation that is available to meet the mission needs of the Department and to inform the requirements-setting process of the Department before engaging in an acquisition, including—
 (A)methods designed especially to engage small and disadvantaged businesses, a cost-benefit analysis of the tradeoffs that small and disadvantaged businesses provide, information relating to barriers to entry for small and disadvantaged businesses, and information relating to unique requirements for small and disadvantaged businesses; and
 (B)within the Department Vendor Communication Plan and Market Research Guide, instructions for interaction by acquisition program managers with those entities to—
 (i)prevent misinterpretation of acquisition regulations; and (ii)permit, within legal and ethical boundaries, interacting with those entities with transparency.
 (9)CompetitionA plan regarding competition under subsection (e). (10)Acquisition workforceA plan regarding the Department acquisition workforce under subsection (f).
 (e)Competition planThe strategy required under subsection (b) shall include a plan to address actions to ensure competition, or the option of competition, for major acquisition programs, which may include assessments of the following measures in appropriate cases if the measures are cost effective:
 (1)Competitive prototyping. (2)Dual-sourcing.
 (3)Unbundling of contracts. (4)Funding of next generation prototype systems or subsystems.
 (5)Use of modular, open architectures to enable competition for upgrades. (6)Acquisition of complete technical data packages.
 (7)Periodic competitions for subsystem upgrades. (8)Licensing of additional suppliers, including small businesses.
 (9)Periodic system or program reviews to address long-term competitive effects of program decisions. (f)Acquisition workforce plan (1)Acquisition workforceThe strategy required under subsection (b) shall include a plan to address Department acquisition workforce accountability and talent management that—
 (A)identifies the acquisition workforce needs of each component performing acquisition functions; and
 (B)develops options for filling those needs with qualified individuals, including a cost-benefit analysis of contracting for acquisition assistance.
 (2)Additional matters coveredThe acquisition workforce plan under this subsection shall address ways to— (A)improve the recruitment, hiring, training, and retention of Department acquisition workforce personnel, including contracting officers’ representatives, in order to retain highly qualified individuals who have experience in the acquisition life cycle, complex procurements, and management of large programs;
 (B)empower program managers to have the authority to manage their programs in an accountable and transparent manner as such managers work with the acquisition workforce;
 (C)prevent duplication within Department acquisition workforce training and certification requirements through leveraging existing training within the Federal Government, academic community, or private industry;
 (D)achieve integration and consistency with Government-wide training and accreditation standards, acquisition training tools, and training facilities;
 (E)designate the acquisition positions that will be necessary to support the acquisition requirements of the Department, including in the fields of—
 (i)program management; (ii)systems engineering;
 (iii)procurement, including contracting; (iv)test and evaluation;
 (v)life cycle logistics; (vi)cost estimating and program financial management; and
 (vii)additional disciplines appropriate to the mission needs of the Department; (F)strengthen the performance of contracting officers’ representatives (as defined in subpart 1.602–2 and subpart 2.101 of the Federal Acquisition Regulation), including by—
 (i)assessing the extent to which those representatives are certified and receive training that is appropriate;
 (ii)assessing what training is most effective with respect to the type and complexity of assignment; and
 (iii)implementing actions to improve training based on those assessments; and (G)identify ways to increase training for relevant investigators and auditors of the Department to examine fraud in major acquisition programs, including identifying opportunities to leverage existing Federal Government and private sector resources in coordination with the Inspector General of the Department..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 835 the following:
				Sec. 836. Multiyear acquisition strategy..
			3.Government Accountability Office review of multiyear acquisition strategy
 (a)DefinitionsIn this section— (1)the terms acquisition, best practices, and major acquisition program have the meanings given those terms in section 836 of the Homeland Security Act of 2002, as added by section 2 of this Act; and
 (2)the term Department means the Department of Homeland Security. (b)ReviewNot later than 180 days after the date on which the Secretary of Homeland Security submits the first multiyear acquisition strategy required under section 836 of the Homeland Security Act of 2002, as added by section 2 of this Act, after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review of the strategy and analyze the viability of the effectiveness of the strategy in—
 (1)complying with the requirements of such section 836; (2)establishing clear connections between Department objectives and acquisition priorities;
 (3)demonstrating that Department acquisition policy reflects program management best practices and standards;
 (4)ensuring competition or the option of competition for major acquisition programs; (5)considering potential cost savings through using existing technologies when developing acquisition program requirements;
 (6)preventing duplication within Department acquisition workforce training requirements through leveraging already-existing training within the Federal Government, academic community, or private industry; and
 (7)providing incentives for acquisition program managers to reduce acquisition and procurement costs through the use of best practices and disciplined program management.
 (c)ReportThe Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives a report on the review conducted under subsection (b), which shall be submitted in unclassified form but may include a classified annex.